Per Curiam.
The respondent was treasurer of a Oigarznakers’ Protective Union, and as such received dues to the amount of one hundred dollars, which he failed to account for, and admitted that he had used. He offered to pay it •to the union in installments, but was prosecuted for embezzlement.
Held, that supposing the case to come within the statute, the prosecution could not be sustained unless the respondent had an intent to convert the property to his own use, and that the question of such intent was one of fact for the jury. 'The trial judge instructed the jury that if they were satisfied beyond a reasonable doubt that the respondent was treasurer •and received the money and spent it, then he was guilty under the information. This was too broad. The respond•ent might have done this, under some circumstances, with entire integrity of purpose, and might perhaps have been -expected by the union to do so, if he were a man of known responsibility; and the jury should have had all the facts ■submitted to their judgment upon this question of intent.
New trial ordered.